Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application SN 16/499,551 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2014/096706 to Labrosse. Labrosse teaches a height adjustable table (10) comprising a pair of electric linear actuator (see paragraph [0039]; 74). A controller (26) controls the linear electrical actuators. Sensors measure a position of the table and send this information to the controller to determine and display a current height as best seen in figure 6. An operating unit (58, 60) is arranged in the tabletop (14) and is connected to the controller for user activation requesting an adjustment of the height level of the table by supplying the at least one linear actuator from an appropriate source of electrical energy. The controller (26) comprises a memory (53) for storing at least one height adjustment setting referring to a sitting position or a standing position. The controller comprising a timer device (implicit) adapted to monitor the time for which the height adjustment setting has been in its present state, the states referring to a sitting position or a standing position. The memory (53) also stores a predetermined programmable timer value for reminding the user to adjust the height of the height-adjustable table from the height  by the timer device with the predetermined programmable timer value and further calculates a value expressing the progress towards time-out of the predetermined programmable timer value. A light emitting arrangement (58) is adapted to emit light within a range of wavelengths starting with a first wavelength and ending with a second wavelength. The light emitting arrangement (58) is adapted to emit light with a wavelength within the range of the wavelengths corresponding to the value expressing the progress towards time-out of the timer value (see paragraphs [0053] and [0054]). The light emitting arrangement uses the traffic light concept, i.e. red light signaling that the time passed in a certain position is insufficient, yellow/orange light signaling an in between phase and green light signaling that the recommended time in a certain position has passed and that the tabletop may be moved to the other height position (see paragraphs [0053] and [0054]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299.  The examiner can normally be reached on Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY M AYRES/Examiner, Art Unit 3637